SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1396
CAF 12-01047
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF HANNAH L., CALEB L.,
ALANNA L., NINA L., JULIEN L., DEVIN L.
AND NATHANIEL L.
------------------------------------------        MEMORANDUM AND ORDER
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;

AMANDA L., RESPONDENT-APPELLANT.


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered May 18, 2012 in a proceeding pursuant to
Family Court Act article 10. The order, among other things,
adjudicated respondent’s seven children to be neglected by her.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Hannah L. (Dwayne L.) (___ AD3d
___ [Jan. 3, 2014]).




Entered:   January 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court